DETAILED ACTION
This communication is in response to application no. 16/460788 filed 02 July 2019.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
In claims 1 and 18, the claimed concept of obtaining offer codes associated with an offer and providing access to requesting users is a commercial interaction including advertising and marketing activities and behaviors. This concept falls into the Certain Methods of Organizing Human Activity grouping. Accordingly, these claims recite an abstract idea.
In claim 10, the claimed concept of sending requesting users a single-use offer code is a method of commercial interaction including advertising and marketing activities and behaviors. This concept falls into the Certain Methods of Organizing Human Activity grouping. Accordingly, this claim recites an abstract idea.
Dependent claims 2 and 19 further define the abstract idea by adding steps that allow a user to redeem the offer in-store, allow the reporting of transaction data, and payment to a publisher accordingly. The claims remain in the Certain Methods of Organizing Human Activity grouping.
Dependent claims 3, 5, 12, 14, and 20 further define the abstract idea by invalidating an offer code after receiving transaction data indicating redemption. The claims remain in the Certain Methods of Organizing Human Activity grouping.
Dependent claim 4 further defines the abstract idea by adding steps that allow a user to redeem the offer online, allow the reporting of transaction data, storing of data, and payment to a publisher accordingly. The claim remains in the Certain Methods of Organizing Human Activity grouping.
Dependent claim 6 recites storing data which does not take the claim out of the Certain Methods of Organizing Human Activity grouping.
Dependent claim 7 further defines the abstract idea by identifying what is in the content sent to the user. The claim remains in the Certain Methods of Organizing Human Activity grouping.
Dependent claims 8 and 15 recite a mental process step that determines whether a phone number is associated with an offer code. These claims, in addition to being in the Certain Methods of Organizing Human Activity grouping, also fall into the Mental Processes grouping.
Dependent claims 9 and 17 further define the type of text messaging service which does not take the claims out of the Certain Methods of Organizing Human Activity grouping.
Dependent claims 11 and 13 recite receiving transaction data which does not take the claims out of the Certain Methods of Organizing Human Activity grouping.
Dependent claim 16 further defines the abstract idea by associating an offer with a phone number. The claim remains in the Certain Methods of Organizing Human Activity grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a system comprising one or more processors and a computer-readable memory (claims 1-9 and 18-20) and a system comprising one or more processors (claims 10-17) and includes no more than mere instructions to apply the exception using a generic computer component. The recited systems do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other. Reference claim 9 teaches all limitations of the claim under examination except “the request comprising a phone number” and “sending to the phone number, via a text messaging service, a text message.” 
While reference claim 9 teaches “sending to the consumer user device, via the network,” reference claim 1 teaches “sending to the phone number, via a text messaging service, a text message.” There are a finite number of ways information can be sent to a consumer user device via a network, a text message being one. Sending information via a text messaging service is a predictable solution and has a reasonable expectation of success. 
Reference claim 9 teaches “the request comprising a device identifier that uniquely identifies the consumer user device” rather than “the request comprising a phone number” as recited in the claim under examination. There are a finite number of device identifiers that uniquely identify a consumer user device, a phone number being one. Using a phone number is a predictable solution and has a reasonable expectation of success. Additionally, reference claim 1 indicates a phone number is utilized in the process to send information to the device; it can be inferred that the phone number is received at some point. The claim under examination is an obvious variation of claim 9 of U.S. Patent No. 10,387,903.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other. While reference claim 9 does not expressly teach “storing the plurality of single-use offer codes in an offer data store,” it does teach obtaining the single-use offer codes and subsequently sending one of the single-use offer codes. It can be inferred that between these two steps, the obtained single-use offer codes are stored in some manner. Claim 6 is an obvious variation of reference claim 9.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other. Reference claim 1 teaches all limitations of the claim under examination except “the request comprising a phone number.” Reference claim 1 indicates a phone number is utilized in the process to send information to the device; it can be inferred that the phone number is received at some point. The claim under examination is an obvious variation of claim 1 of U.S. Patent No. 10,387,903.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,387,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2016/0180436 (“Arana”): Arana teaches a method that allows a user to search for deals and receive a coupon code in return (see Fig. 1B). In addition to Coppinger below, Arana is representative of a large body of prior art references that reveal the coupon code to the user without asking the user to perform an additional step (after the initial search/request) of selecting a URI in order to receive the code.
U.S. 2013/0046608 (“Coppinger”): Coppinger teaches sending a requesting user a text message with a coupon code (see ¶ 0102). Coppinger is representative of a large body of prior art references that include the coupon code in the text message rather than asking the user to perform an additional step of selecting a URI in order to receive the code.
U.S. 8,612,288 (“King”): King is the closest available prior art.  First, King does not indicate that the coupon codes are single-use. Second, while King does ask the user to select a link or flash object to reveal or copy the coupon code, the coupon code has already been sent to the user device. In other words, the coupon code is not sent in response to selection of the URI, but rather is revealed/copied in response to selection of the URI. See column 6 disclosing HTML code that may be sent to the user which includes the coupon code (i.e., FREE100). This HTML code is sent to the user device prior to the user selecting the link or flash object.
U.S. 2019/0087847 (“Peasley”): Peasley, at Fig. 4B, shows a process that beings with a request for an offer, a URL is sent to the user’s phone, the user clicks on the URL, and an offer code is sent to the user’s device. However, Peasley cannot be utilized as prior art for 35 USC § 102/103 purposes. Examiner as included this reference as pertinent only in that it demonstrates limitations that are not found in other references eligible as prior art under 35 USC §102/103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688